Citation Nr: 0006226	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran had active service from April 1946 to October 
1947, and from August 1956 to June 1966.  The veteran died on 
August [redacted], 1997.  The appellant is the veteran's widow.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought.  The appellant filed a timely appeal, and the case 
has been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's cause of death and any incident of the 
veteran's service, to include Agent Orange exposure therein.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the listed causes of the 
veteran's death, cardiac arrest due to acute myeloid leukemia 
with COPD and cirrhosis of the liver listed as contributory 
causes, were the result of exposure to Agent Orange.  The law 
provides that benefits arising from the death of a veteran 
may be granted to a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  A service-connected 
disability is one that was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  The Board observes that at the 
time of his death, the veteran was not service connected for 
any disabilities.  Moreover, service connection for 
cardiovascular disease, including hypertension, and a 
gastrointestinal disease, including hiatal hernia, was denied 
by a September 1985 Board decision.  

Cirrhosis of the liver, leukemia, and hypertension may be 
presumed to have been incurred during service if such 
diseases become manifest to a degree of 10 percent or more 
within one year following separation from service, even 
though there is no evidence of such diseases during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era 
and has a disease listed at 38 C.F.R. § 3.309(e) (1999) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Secondly, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).   If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a disability at the time 
of the veteran's death.  Third, there must be evidence of a 
nexus or link between the in-service injury or disease listed 
on the death certificate as the direct or contributory cause 
of death, and the in-service injury or disease, as shown 
through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
For disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  Alternatively, a claim may be well grounded based 
on the application of the rule for chronicity and continuity 
of symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A review of the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War era, and was 
awarded the Vietnam Service Medal.  His death certificate 
indicates that he died on August [redacted], 1997, of cardiac 
arrest due to acute myeloid leukemia, with COPD and cirrhosis 
of the liver listed as contributory causes of death.  The onset 
of the veteran's diagnosed acute myeloid leukemia was noted to 
be several weeks prior to his death.  The appellant, the 
veteran's widow, contends in pertinent part, that the veteran 
also suffered from cancer of the bladder, which was 
manifested in the area where the prostate gland connects with 
the bladder.  She maintains that the veteran's myeloid 
leukemia and bladder cancer were caused by exposure to Agent 
Orange.  Alternatively, the appellant argues that the 
diseases listed as the direct and contributory causes of the 
veteran's death were manifested during his active service, 
and that service connection for the cause of the veteran's 
death is therefore warranted on a direct basis.  

The veteran's service medical records are completely negative 
for any indication of acute myeloid leukemia, COPD, cirrhosis 
of the liver, or any bladder or prostate cancer.  The veteran 
was discharged from active duty in October 1966.  Less than 
three years after his discharge, he underwent a VA rating 
examination in January 1969.  The report of that examination 
fails to disclose the presence of any of the diseases listed 
as the direct or contributory causes of the veteran's death.  
In July 1982, the veteran underwent a VA Agent Orange 
protocol examination.  The report of that examination 
indicates that the veteran was not shown to manifest any 
diseases or other disorders associated with Agent Orange 
exposure.  In addition, none of diseases listed as the cause 
of his death were shown to be present at that time.  Based on 
the medical evidence, service connection for residuals of 
Agent Orange exposure was denied by a June 1984 rating 
decision.  In addition, by an administrative decision dated 
in December 1994, the veteran's attempt to reopen the 
previously denied claim for service connection for residuals 
of Agent Orange exposure was again denied.  His claims were 
denied on the basis that the available medical evidence 
failed to disclose that he had any of the diseases 
presumptively associated with Agent Orange exposure.  

In support of her claim, the appellant submitted VA treatment 
records dating from January 1984 through August 1986.  These 
records show that the veteran gave a history of having been 
exposed to Agent Orange, and that he was noted to have an 
enlarged prostate gland, and was diagnosed with transitional 
carcinoma of the bladder.  The veteran was also noted to have 
a history of COPD.  However, aside from noting the presence 
of the above listed diseases, the treatment records do not 
contain any medical opinion suggesting any service etiology 
or to otherwise indicate that any of the listed diseases were 
incurred as a result of exposure to Agent Orange.  Other 
treatment records dating from November 1996 through August 
1997 fail to contain any medical opinion suggesting that any 
of the veteran's diagnosed diseases or disorders had been 
incurred during his periods of active duty.  The records do 
not show any diagnosis of prostate cancer.  

Concerning the appellant's contention that the veteran's 
bladder cancer and myeloid leukemia were incurred as a result 
of exposure to Agent Orange in Vietnam, the Board notes that 
there is no medical evidence of any kind linking the fatal 
diseases to any exposure the veteran may have had to Agent 
Orange during his active service.  In addition, there is no 
medical evidence to show any link between the veteran's 
terminal or other disease process and any other incident of 
his active service.  

The claim that the veteran's death was due to exposure to 
Agent Orange must be denied on two grounds.  First, acute 
myeloid leukemia, COPD, cirrhosis of the liver, and bladder 
cancer are not diseases attributable to Agent Orange under 
the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  In this regard, the Board notes that the veteran 
was noted to have an enlarged prostate gland, but he was not 
shown to have been diagnosed with prostate cancer, a disorder 
which has been associated with Agent Orange.  Moreover, the 
Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides utilized 
in the Republic of Vietnam during the Vietnam War era is not 
warranted for such diseases.  See 64 Fed. Reg. 59232 (1999); 
38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) (1999).  The Board 
emphasizes that the disorders manifested by the veteran at 
the time of his death are not listed among the disorders for 
which presumptive service connection due to Agent Orange 
exposure is warranted.  Diseases subject to presumptive 
service connection due to Agent Orange exposure include 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease, non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  

Second, the Board finds that there is no competent medical 
evidence of record of a direct causal link between any 
herbicide exposure while in Vietnam and the subsequent 
development of acute myeloid leukemia, bladder cancer, an 
enlarged prostate gland, COPD, or cirrhosis of the liver.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Further, 
even assuming arguendo that the veteran's enlarged prostate 
gland actually was indicative of prostate cancer, neither the 
enlarged prostate nor the bladder cancer were listed as 
direct or contributory causes of death on the veteran's death 
certificate.  Although the appellant has asserted that she 
believes that the diseases listed as the direct or 
contributory causes of the veteran's death in addition to 
diseases with which he was also diagnosed at the time of 
death, were caused by exposure to Agent Orange or were 
otherwise incurred in service, the record is completely 
negative for any medical opinion supportive of this 
assertion.  Since the appellant has not introduced into the 
record competent medical evidence that establishes a nexus 
between the cause of the veteran's death and any disease 
associated with or claimed to have been the result of Agent 
Orange exposure during service, the appellant's claim for 
service connection for the cause of the veteran's death, 
claimed as secondary to Agent Orange exposure, must be denied 
as not well grounded.  

Further, there is no competent medical evidence to establish 
a nexus between the cause of the veteran's death and his 
active service on a direct basis.  The veteran was not 
service-connected for any disorder at the time of his death, 
and as noted, there is no medical opinion of record to 
suggest that any diagnosed diseases were incurred in service.  
In short there is no medical evidence of record to show that 
any diagnosed diseases existing at the time of the veteran's 
death were incurred within any presumptive period for 
establishing service connection for the diseases.  See 
Savage, supra.  

In addition, lay statements by the appellant that the 
veteran's listed causes of death were incurred as a result of 
exposure to Agent Orange or were otherwise incurred in 
service do not constitute medical evidence.  As a layperson 
lacking in medical training and expertise, the appellant is 
not competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, such lay statements and opinions are 
insufficient to render the appellant's claim well grounded.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional relevant evidence 
which could serve to well ground the appellant's claim.  As 
the duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  Therefore, it is not 
required to remand the case for further action.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

The Board further recognizes that this matter is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the appellant's claim on the merits 
while the Board has found her claim to be not well grounded.  
However, when an RO does not specifically address the 
question of whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

